Citation Nr: 1018850	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits under Chapter 31, Title 38, United 
States Code, other than employment services.  

(The issues of entitlement to an effective date earlier than 
August 17, 2007, for the award of service connection for 
posttraumatic stress disorder (PTSD), and entitlement to an 
initial rating in excess of 10 percent for PTSD are the 
subject of a separate decision).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to 
February 1986, and was discharged under honorable conditions.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 2007 determination of the Vocational 
Rehabilitation and Employment Division of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In the December 2007 decision, the Vocational Rehabilitation 
and Employment Division determined that the appellant was not 
entitled to additional training and related services under 
Chapter 31 has he did not have a "serious employment 
handicap."  

In January 2008, the appellant disagreed with the RO's 
determination and a Statement of the Case addressing the 
matter was issued in January 2008.  The appellant submitted a 
substantive appeal (VA Form 9) in March 2008.

In addition to his appeal, the appellant requested 
administrative review of the December 2007 decision discussed 
above.  See 38 C.F.R. § 21.59 (2009) (providing that in 
addition to the appellate process before the Board, a veteran 
may request "administrative review by Central Office prior 
to filing an appeal to BVA").  

Pursuant to that administrative review, VA's Vocational 
Rehabilitation and Employment Service concluded that the 
appellant did have a "serious employment handicap," but 
that based on his academic achievement and prior work 
history, he was entitled only to Chapter 31 employment 
services.  The appellant was thereafter furnished a 
Supplemental Statement of the Case in April 2008 addressing 
the sole remaining issue on appeal-the issue of entitlement 
to Chapter 31 benefits, other than employment services.  

In December 2008, the Board remanded matter to afford the 
appellant the opportunity to appear at a Board hearing, as he 
had previously requested.  In April 2009, the appellant 
testified before a Veterans Law Judge at the RO regarding the 
issue of entitlement to Chapter 31 benefits, other than 
employment services.  In November 2009, a second Board 
hearing at the RO was provided to afford the appellant the 
opportunity to provide additional testimony on the Chapter 31 
issue, as well as issues related to his claims for VA 
compensation benefits.  

The appellant's VA compensation claims-entitlement to an 
effective date earlier than August 17, 2007, for the award of 
service connection for posttraumatic stress disorder (PTSD), 
and entitlement to an initial rating in excess of 10 percent 
for PTSD-are the subject of a separate decision.  See BVA 
Directive 8430, Board of Veterans' Appeals, Decision 
Preparation and Processing, 14(c)(10)(a)(3) (providing that 
because they differ from other issues so greatly, separate 
decisions shall be issued in Chapter 31 vocational 
rehabilitation cases in order to produce more understandable 
decision documents).

Because the appellant has testified before two different 
Veterans Law Judges regarding his Chapter 31 vocational 
rehabilitation claim, however, appellate review of this 
matter has been assigned to a panel of three Veterans Law 
Judges, in accordance with 38 C.F.R. § 20.707 (2009).  Both 
judges who conducted hearings in the appeal will participate 
in making the decision on the claim.

Here, the Board notes that during counseling sessions and in 
various other communications with VA, the appellant has 
argued that he is entitled to retroactive Chapter 31 benefits 
and reimbursement for tuition, as prior determinations 
regarding his entitlement to Chapter 31 benefits were clearly 
and unmistakably erroneous.  The specific nature of the 
alleged error(s) and the prior VA decision(s) to which he 
refers, however, is unclear.  Regardless, the issue of clear 
and unmistakable error in a prior VA decision is not 
currently on appeal and the appellant is advised that 
nonspecific allegations of error cannot be considered valid 
clear and unmistakable error claims.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  If he wishes to raise such a claim 
before the RO, he should endeavor to do so with specificity.  
The requirements for filing motions to revise Board decisions 
are set forth at 38 C.F.R. § 20.1400 et seq.  


FINDING OF FACT

Vocational Rehabilitation and Employment Service 
professionals have reasonably determined that the appellant 
is entitled to employment assistance, but that additional 
education is not necessary for him to obtain and maintain 
suitable employment.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under Chapter 31, 
Title 38, United States Code, other than employment services, 
are not met.  38 U.S.C.A. §§ 3100, 3102 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.1(a), 21.40, 21.80, 21.92, 21.120, 
21.362, 21.364, 21.198 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As a preliminary matter, the Board finds that the VCAA 
notification requirements are not for application, given the 
nature of the issue on appeal.  See Reyes v. Nicholson, 21 
Vet. App. 370 (2007); Barger v. Principi, 16 Vet. App. 132 
(2002) (holding that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code, contains its own notice provisions).  The 
matter on appeal here concerns entitlement to vocational 
rehabilitation benefits under Chapter 31, Title 38, which 
contains its own notification provisions.  See e. g. 38 
C.F.R. § 21.420(a) (2009).  A review of the record indicates 
that the Chapter 31 notification requirements have fully been 
satisfied, as evidenced by numerous detailed letters and 
email communications provided to the appellant since his 
August 2007 application for Chapter 31 benefits.  

The Board also finds that there is no reasonable possibility 
of additional evidentiary development which could aid in 
substantiating the appellant's claim.  He has specifically 
identified no such evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Board does note that 
volume 1 of the appellant's 22 volume vocational 
rehabilitation file was apparently misplaced during the 
course of his previous litigation before various appellate 
bodies, including the Board, the U.S. Court of Appeals for 
Veterans Claims, and the U.S. Court of Appeals for the 
Federal Circuit.  According to the RO, the documents in that 
file were compiled in 1988; thus, they have no bearing on the 
issue currently before the Board-the appellant's current 
entitlement to Chapter 31 vocational rehabilitation training.  
The appellant has been advised that volume 1 of his 
vocational rehabilitation file has been misplaced.  

Finally, the Board finds that, despite the contentions of the 
appellant, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The appellant has 
afforded ample opportunity to present evidence and argument 
in connection with his claim.  All of his written arguments 
and evidentiary submissions have been associated with the 
voluminous record on appeal.  He has also testified before a 
Hearing Officer at the RO, as well as two different Veterans 
Law Judges, in connection with this claim.  The Board 
therefore finds that due process considerations have been 
satisfied.




Factual Background

The record on appeal shows that since November 1987, the 
appellant has made multiple applications for Chapter 31 
benefits.  His basic eligibility for Chapter 31 vocational 
rehabilitation training assistance expired in November 1999.  
38 U.S.C.A. § 3101(a) (West 2002); 38 C.F.R. §§ 21.41, 
21.42(a) (2009) (providing for a basic 12-year period of 
eligibility for Chapter 31 benefits).  

The law provides for an extension of the basic period of 
eligibility for a veteran with a "serious employment 
handicap."  38 U.S.C.A. § 3103 (West 2002); 38 C.F.R. 
§ 21.44 (2009).  The record on appeal shows that the 
appellant has made prior requests for an extension of his 
period of entitlement to vocational training and 
rehabilitation on the basis of a serious employment handicap.  
The Board has considered this question on several prior 
occasions, most recently in an October 2004 decision.  In 
that decision, the Board determined that the appellant did 
not have a "serious employment handicap" pursuant to 
Chapter 31, Title 38, United States Code, for the purposes of 
extending his period of entitlement to vocational training 
and rehabilitation under Chapter 31.  The appellant's 
subsequent appeals before the U.S. Court of Appeals for 
Veterans Claims and the U.S. Court of Appeals for the Federal 
Circuit were unsuccessful.  

This most recent appeal stems from the appellant's August 
2007 application for training under Chapter 31, specifically 
for the purposes of attending law school or completing his 
Ph.D.  In connection with his application, he argued that he 
had a serious employment handicap due to his service-
connected PTSD and left hand disability and stated that he 
"would like for my future educational benefits to be covered 
for (that is any graduate studies program (Law School or 
Ph.D.)) I select to overcome the effects of my disability by 
the VA."  See e.g. Statement of August 14, 2007.  

In connection with his application, in September 2007, the 
appellant attended a meeting with a VA Counseling 
Psychologist to review his work history, job interests, past 
training and education, and the effect of his disabilities on 
his life.  

Following the September 2007 meeting, the VA Counseling 
Psychologist completed a detailed Vocational Rehabilitation 
Evaluation Planning and Counseling Narrative.  She noted that 
the appellant had an extensive educational and employment 
background, including a Bachelors of Arts in Black and 
African Studies, a Masters of Science in Computer Education, 
and 18 Doctoral Credits in World and Modern History, as well 
as numerous professional licenses or certificates.  She also 
noted that he had significant work experience in prestigious 
positions, including Chairman of the Information Technology 
Department at a educational facility from 2005 to 2006, and 
Interim Director of the Office of Institutional Technology 
for a state Department of Education in 2006.  She noted that 
the appellant had informed his VA physician that he was 
currently unemployed but attending school, planning to study 
Latin.  

The Counseling Psychologist indicated that it was her opinion 
that despite the appellant's lack of current employment, he 
had sufficient education, experience, and certification to 
obtain suitable employment.  She noted, however, that he had 
a history of applying for positions which were outside of his 
professional reach.  For example, he had recently applied to 
be the president of a major university, without having the 
requisite experience for that position.  

With respect to his disabilities, the Counseling Psychologist 
noted that the appellant had a left hand disability which 
resulted in limitations due to pain, weakness, and limitation 
of motion, although a VA examiner had indicated that the 
appellant was capable of performing any job which did not 
require the heavy use of his left hand.  With respect to his 
PTSD, she noted that medical records, including a 2007 VA 
psychiatric examination, documented complaints of depressed 
mood, anger, and sadness, although there was no evidence of 
disturbance of thought or any auditory or visual 
hallucinations.  She noted that medical records established 
that the appellant's attention and concentration were intact, 
as well as his cognitive functioning.  His memory was also 
shown to be good and he was in the above average range for 
intellectual ability.  She noted that in 2007, a VA 
psychiatric examiner had concluded that the appellant's PTSD 
did present occupational impairment, although his condition 
did not prevent employment.  

The Counseling Psychologist noted that after completing her 
review, she sought the concurrence of other professionals 
knowledgeable in the field of rehabilitation.  They similarly 
concluded that the appellant did not have a serious 
employment handicap and was able to obtain suitable 
employment with reasonable accommodation.  

In a December 2007 notification letter, the Counseling 
Psychologist advised the appellant that after thoroughly 
reviewing and analyzing all the facts, she had concluded that 
he was not entitled to additional training and related 
services under Chapter 31 as he did not have a "serious 
employment handicap."  In reaching this determination, the 
VA Counseling Psychologist explained that she had considered 
the appellant's educational background, which she described 
as "extensive as well as impressive."  The VA Counseling 
Psychologist also noted that she had considered the 
appellant's employment history, including his demonstrated 
ability to obtain and maintain highly prestigious positions, 
including dean of students in a large public school system, 
chairman of the technology department at a private 
educational facility, and computer network coordinator with a 
public university.  Finally, the VA Counseling Psychologist 
noted that she had considered the appellant's disability 
picture, including the vocational impact of his left hand 
disability and his PTSD.  After such consideration, she 
indicated that she had concluded that the appellant's overall 
vocational portfolio suggested that he was an ideal candidate 
for employment, taking into account any work related 
limitations caused by his service-connected disabilities.  In 
that regard, she noted that during his September 2007 
interview, the appellant had presented as an articulate, 
highly educated and motivated individual who would be able to 
obtain employment as an educator in the field of Computers.  

The appellant appealed the RO's determination and also 
requested an administrative review of the decision.  See 
38 C.F.R. § 21.59 (2009) (providing that in addition to the 
appellate process before the Board, a veteran may request 
"administrative review by Central Office prior to filing an 
appeal to BVA").

Pursuant to the administrative review, in a March 2008 
letter, the Director of VA's Vocational Rehabilitation and 
Employment Service advised the RO that they had concluded 
that the record contained sufficient medical documentation to 
establish the presence of a "serious employment handicap" 
for the appellant.  In that regard, it was noted that 
following an October 2007 VA psychiatric examination 
conducted to evaluate the appellant's PTSD, the examiner had 
assigned a GAF score of 50, indicating serious impairment in 
social and occupational functioning.  The Director of VA's 
Vocational Rehabilitation and Employment Service further 
noted that the appellant had also been diagnosed as having 
diabetes, macular edema, and diabetic retinopathy which, 
together with his service-connected PTSD, could significantly 
impact his ability to obtain and maintain suitable 
employment.  Although it was determined that the appellant 
had a "serious employment handicap," the Director of VA's 
Vocational Rehabilitation and Employment Service indicated 
that in light of the appellant's academic achievements and 
prior work history, additional Chapter 31 vocational 
rehabilitation training was not necessary for him to obtain 
and maintain suitable employment.  Rather, he was entitled 
only to employment services.  

In light of the findings of the Vocational Rehabilitation and 
Employment Service, in April 2008, the VA Counseling 
Psychologist invited the appellant to meet with her to 
develop an Individual Employment Action Plan to delineate 
which employment services would best assist him in securing 
gainful employment in the area of his accreditation, 
education, and work history.  Based on the record currently 
before the Board, the appellant has declined to avail himself 
of VA's employment services thus far.  

Rather, the appellant continues to contend that additional 
education is necessary for him to obtain employment.  At a 
June 2008 hearing before a Hearing Officer at the RO, the 
appellant argued that he had been denied the opportunity to 
attend law school to become a law professor due to blatant 
discrimination by the staff of the RO.  When asked whether he 
had been accepted to any law school, the appellant conceded 
that he had not.  The appellant also indicated that he had 
applied for a number of positions but felt that he did not 
get them because he lacked a Ph.D.  

At his April and December 2009 Board hearings, the appellant 
testified that his prior training and experience in the field 
of computers was irrelevant as his left hand disability 
rendered him unsuitable in that field because he was unable 
to hold equipment and tools in his left hand.  The appellant 
also explained that because of his PTSD, people had a 
negative impression of him and that he was unable to handle 
stress, further rendering him unsuitable to work in the field 
of computers.  The appellant indicated that he instead wished 
to attend law school and had applied to several law schools, 
but had not been accepted as he had not been properly 
accommodated for the Law School Admissions Test (LSAT).  The 
appellant indicated that his goal was to do pro bono legal 
work for other veterans and teach a course, perhaps in 
Intellectual Properties or disability law.  


Applicable Law

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§ 21.1(a), 21.70 
(2009).

Essentially, basic entitlement to Chapter 31 benefits exists 
when a veteran has a service-connected disability that is 
rated at least 20 percent disabling and the veteran is found 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2009).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the Veteran develop a written 
plan describing the Veteran's employment goals and the 
program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80 (2009).  A vocational 
rehabilitation specialist or counseling psychologist has the 
primary role in carrying out VA's responsibility for 
preparing and implementing the plan.  38 C.F.R. § 21.92 
(2009).

If a veteran and VA staff does not reach an agreement on the 
terms of the plan, the is appealable to the Board.  38 C.F.R. 
§ 21.98 (2009).

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the Veteran in the rehabilitation process.  
A Veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (2009).  A Veteran 
requesting or being provided services under Chapter 31 must 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan, and conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c) 
(2009).

VA will discontinue a Veteran's case and assign the case to 
discontinued status for reasons including but not limited to 
cases where such Veteran declines to initiate or continue 
rehabilitation process; where a Veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be discontinued and assigned to discontinued status as 
determined under provisions of 38 C.F.R. §§ 21.362, 21.364. 
38 C.F.R. § 21.198 (2009). 


Analysis

As set forth above, in March 2008, the Director of VA's 
Vocational Rehabilitation and Employment Service advised the 
RO that an administrative review had concluded that there was 
sufficient medical documentation to establish the presence of 
a "serious employment handicap" for the appellant.  In 
light of his academic achievements and prior work history, 
however, it was determined that additional Chapter 31 
vocational rehabilitation training was not necessary for him 
to obtain and maintain suitable employment.  

Pursuant to the decision, the appellant was offered 
employment assistance, which he has declined.  38 C.F.R. § 
21.47.  Rather, the appellant essentially contends that the 
vocational rehabilitation program determined to be 
appropriate for him by VA's vocational rehabilitation and 
counseling professionals is insufficient.  Rather, he argues 
that he is entitled to a program of education, either law 
school or the completion of his Ph.D. in World History, 
rather than employment assistance.  

Under Chapter 31, the Secretary of VA is given broad 
authority to make awards and determine the scope of 
vocational rehabilitation services and assistance.  See 
Kandik v. Brown, 9 Vet. App. 434 (1996).  As noted, the 
purpose of Chapter 31 program is to provide for all services 
and assistance necessary to enable eligible veterans to 
become employable and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. 
§§21.1(a), 21.70 (2009).  The Board notes that the purposes 
of the Chapter 31 program do not include providing a law 
school education or Ph.D. upon request.  

In this case, the appellant was offered employment assistance 
in order to assist him in finding suitable employment.  He 
has declined such assistance.  The Board has considered the 
appellant's objections to the plan offered by VA, which 
essentially consists of his own opinion that he is 
unemployable unless he obtains a law degree or completes his 
Ph.D.  As set forth above, however, the only evidence offered 
by the appellant are his allegations to the effect that he 
has unsuccessfully applied for numerous positions in the 
field of academia and information management.  VA's 
Counseling Psychologist has noted, however, that the 
appellant's applications were for positions for which he 
clearly lacked the necessary experience.  

In summary, the Board has carefully reviewed the applicable 
statutory and regulatory provisions, as well as the Court's 
current jurisprudence, with respect to claims of entitlement 
to vocational rehabilitation under Chapter 31, Title 38, 
United States Code.  Although the appellant's aspirations of 
pursuing higher education are praiseworthy, the Board can 
identify no legal provision upon which to award the appellant 
the particular vocational rehabilitation benefits he seeks. 

In reaching this determination, the Board has considered the 
appellant's allegations to the effect that the Director and 
staff of the New York RO have "been dealing in a 
discriminatory manner with me."  After reviewing the 
voluminous record on appeal, however, the Board is unable to 
find any objective evidence to support the appellant's 
allegations.  

In fact, the record on appeal documents extraordinary efforts 
on the part of the Director of the RO, as well as the RO 
staff, to accommodate the appellant.  This evidence includes 
numerous detailed, multi-page letters and e-mails from VA 
staff to the appellant attempting to address each of his 
allegations, questions, and concerns.  The record on appeal 
also includes numerous notes and counseling records from RO 
staff detailing hours-long telephone conferences and in-
person meetings with the appellant.  He has also been 
accommodated in his requests to review his records and obtain 
copies of those records.  Simply put, the Board finds no 
basis upon which to conclude that the Director of the RO or 
RO staff has engaged in discrimination on the basis of race.  

The Board does note that RO personnel have placed limits on 
the appellant's access to the Regional Office building, 
including requiring that he be accompanied by a security 
guard when visiting.  Although the appellant argues that such 
actions are motivated by racial discrimination, the record on 
appeal shows that the restrictions were prompted by the 
appellant's unacceptable behavior, which was described by a 
Special Agent of the Federal Protective Service as angry, 
aggressive, volatile, and belligerent.  There is no 
indication that race placed a role in this decision making 
process.  Rather, these restrictions were clearly motivated 
by the necessity to secure the working environment of the RO 
as well as the safety of the RO staff and visiting veterans.  

In summary, the Board finds that the appellant's 
unsubstantiated allegations of racial discrimination on the 
part of the Director of the RO and RO staff do not provide a 
basis upon which to grant the appeal.  

For the foregoing reasons, the Board finds that the appellant 
is not entitled to benefits under Chapter 31, Title 38, 
United States Code, other than employment services.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to benefits under Chapter 31, Title 38, United 
States Code, other than employment services, is denied.  




			
	H. N. Schwartz	Mark W. Greenstreet
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




__________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


